El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
En la primera consideración que hicimos de la solicitud de certiorari presentada en este caso estábamos bajo la im-presión de que con excepción de los particulares que se ale-gan en el párrafo cuarto de dicha petición, todas las demás alegaciones no eran cuestiones de procedimiento ni de juris-dicción 'y nuestro criterio sobre este punto no lia variado después de examinar los autos remitidos por la corte inferior.
La duda que sustentábamos era si este pleito de desahu-cio era o no de naturaleza precaria. Si lo era, entonces el demandante no tenía derecho a establecer su acción en una corte municipal. De la demanda radicada en la corte municipal, que es lo único que tenemos derecho a considerar, apa-rece que los demandantes reconocieron y ratificaron un con-trato de arrendamiento hecho por otra persona a nombre de dichos demandantes, por término de seis meses y canon de $38 mensuales pero se negaron a prestar su consentimiento para que fuera prorrogado. Ahora bien, aunque podría pre-*564sentarse la cuestión de si fné concedida o no una prórroga, o si hubo o no hubo tácita reconducción, en la demanda se alega el hecho de que los demandantes trataban de dar tér-mino a un arrendamiento, notificándose a los demandados que dejaran libre y expedita la finca. El demandado basaba su derecho en su carácter de arrendatario y en el pago de una renta estipulada, y como segunda causa ele acción alegaba el demandante no haberse pagado la renta. Cuando un arren-datario continua en la finca arrendada después de vencido el término, tal posesión generalmente no es de naturaleza pre-caria. De otro modo tocia tentativa para recobrar la pose-sión al vencimiento de un arrendamiento podría a elección del arrendatario convertirse en precaria y anular así la ju-risdicción de la corte municipal."
El auto debe ser anulado.
■ Anulado el auto expedido.
Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Alclrey y Hutchison.